MILLS, Judge.
Fox appeals his conviction for armed robbery with a deadly weapon. We affirm.
A motion to sever codefendants is addressed to the discretion of the trial judge. There was no hostility between the defenses. No abuse of discretion is revealed by the lengthy record in this case, see McCray v. State, 416 So.2d 804 (Fla.1982); Downer v. State, 375 So.2d 840 (Fla.1979).
No abuse of discretion was present in the failure to grant a motion for mistrial. The record does not support the contention that *843the prosecutor’s improper questioning tainted the trial.
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.